Appellant, a 17 year old white boy, was convicted of the offense of unlawfully being in possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. He was sentenced to serve a term of imprisonment in the state penitentiary of not less than 1 year and 1 day, and not more than 18 months. We have carefully examined the entire record filed on this appeal, and are of the opinion that the indictment, trial, conviction, and sentence of this mere lad were all had and done in strict and regular compliance with the laws of our state. The few exceptions reserved on the taking of testimony involve no legal points worthy of mention, and are manifestly without merit. Neither of the two written charges requested by appellant were predicated upon the evidence in the case, and were hence properly refused by the trial judge.
The judgment must be and is affirmed.
Affirmed.